Order entered April 8, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00564-CR

                      ARES WENDELL HIATT, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-80604-2018

                                       ORDER

      Before the Court is the State’s April 7, 2020 motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.




                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE